OVERTON, Justice.
We have for review Maeweather v. State, 599 So.2d 733 (Fla. 1st DCA 1992), in which the district court upheld Maeweather’s conviction of possession of a firearm by a convicted felon and his sentencing as a habitual offender. In upholding Maew-eather’s conviction and sentence, the district court certified the same questions we answered in the negative in Gayman v. State, 616 So.2d 17 (Fla.1993), and Tillman v. State, 609 So.2d 1295 (Fla.1992).1
In accordance with our answers to the questions in Gayman and Tillman, we approve the decision of the district court. The other issues raised by Maeweather were not discussed by the district court and we choose not to address them.
It is so ordered.
McDonald, shaw, grimes, kogan and HARDING, JJ., concur.
BARKETT, C.J., concurs specially with an opinion.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.